September 8 2015


                                           DA 14-0186
                                                                                           Case Number: DA 14-0186

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2015 MT 270N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

TIMOTHY SCOTT PARRISH,

              Respondent and Appellant.



APPEAL FROM:            District Court of the Eighth Judicial District,
                        In and For the County of Cascade, Cause No. CDC-13-178
                        Honorable Kenneth R. Neill, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Wade Zolynski, Chief Appellate Defender, Jennifer A. Hurley, Assistant
                        Appellate Defender; Helena, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                        Attorney General; Helena, Montana

                        John W. Parker, Cascade County Attorney, Joshua A. Racki, Deputy
                        County Attorney; Great Falls, Montana



                                                    Submitted on Briefs: August 19, 2015
                                                               Decided: September 8, 2015


Filed:

                        __________________________________________
                                          Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2       Timothy Scott Parrish appeals the January 13, 2014 order of the Eighth Judicial

District Court, Cascade County, which, upon revocation of his suspended sentence,

reimposed as a condition of his suspended sentence the requirement that Parrish complete

the Eighth Judicial District Treatment Court Program.1 We remand this case to the

District Court with instructions to strike the condition of Treatment Court from Parrish’s

suspended sentence.

¶3       On November 5, 2013, Parrish was sentenced to five years at Montana State

Prison (MSP), with all time suspended, after he pled guilty to one count of felony

burglary. Among other conditions, the sentence required Parrish to complete Treatment

Court.     At sentencing, the District Court instructed the State to file for revocation

of Parrish’s suspended sentence if he was not admitted to Treatment Court.               On

December 6, 2013, the State filed a petition to revoke because it was determined that

Parrish did not qualify for Treatment Court. At the hearing on the petition, both Parrish’s



1
  Parrish does not appeal the revocation of his sentence based on his failure to complete
Treatment Court because he agreed to the Treatment Court condition in his plea agreement, and
he did not appeal his original sentence or withdraw his guilty plea. Parrish appeals only the
reimposition of the Treatment Court condition after revocation.

                                             2
counsel and the State acknowledged that Parrish’s failure to complete Treatment Court

was not Parrish’s fault. The State recommended a five-year suspended sentence with a

requirement of outpatient treatment—which Parrish was already completing—rather than

Treatment Court. However, the District Court revoked Parrish’s suspended sentence,

sentenced him to five years at MSP with two years suspended, and reimposed the same

conditions as the original sentence, including the Treatment Court requirement.

¶4      “Where a defendant was sentenced to more than one year of actual incarceration,

and therefore is eligible for sentence review, we review the sentence for legality only.”

State v. Cook, 2012 MT 34, ¶ 13, 364 Mont. 161, 272 P.3d 50. This Court has held that if

a condition of a suspended sentence is impossible to complete, it is therefore illegal and

should be struck from the defendant’s sentence. Cook, ¶ 36 (ordering the condition of

GPS monitoring to be struck from a defendant’s sentence because the monitoring service

was unavailable, making the condition impossible and therefore illegal); see also State v.

Muhammad, 2002 MT 47, ¶¶ 28-29, 309 Mont. 1, 43 P.3d 318 (ordering the condition of

banishment to be struck from a defendant’s sentence because the condition was “not

reasonably related to the goals of rehabilitation” or protection of the victim and was

therefore illegal).

¶5      Parrish was ordered to complete a condition of his suspended sentence that the

State agreed was impossible for him to complete. Although the record does not state why

Parrish does not qualify for Treatment Court, both the State and Parrish’s counsel agreed

that this was the case, and at revocation the State recommended an alternative treatment

plan.   Nevertheless, the District Court reimposed the Treatment Court condition at

                                            3
revocation.   Because Parrish does not qualify for Treatment Court, the condition is

impossible for him to complete and constitutes an illegal condition. Cook, ¶ 36. The

Treatment Court condition therefore must be struck from Parrish’s sentence.

¶6    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law or by the clear

application of applicable standards of review. The District Court’s interpretation and

application of the law were incorrect. This matter is remanded to the District Court with

instructions to strike the condition of Parrish’s suspended sentence that requires him to

complete the Eighth Judicial District Treatment Court Program. Remanded.



                                               /S/ JAMES JEREMIAH SHEA

We Concur:

/S/ LAURIE McKINNON
/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ JIM RICE




                                           4